NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 14-3555
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                               THOMAS A. O’CONNOR,
                                              Appellant
                                  ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                           (D.C. No. 1-12-cr-00217-001)
                    District Judge: Hon. Christopher C. Conner
                                 ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  February 10, 2015
                                   ______________

           Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit Judges.

                                (Filed: February 10, 2015)
                                     ______________

                                        OPINION
                                     ______________

SHWARTZ, Circuit Judge.


       
        This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Thomas O’Connor pleaded guilty to production and receipt of child pornography

and received a within-Guidelines sentence of thirty-five years’ imprisonment. He

contends that his sentence was substantively unreasonable. Although this Court has

acknowledged that the Guidelines applicable to O’Connor’s conduct are not the product

of the Sentencing Commission’s typical institutional process, within-Guidelines

sentences for the offenses they cover are not necessarily substantively unreasonable. As

applying the Guidelines here did not result in a substantively unreasonable sentence, we

will affirm.

                                             I

       FBI agents received information that O’Connor had engaged in sexual acts with a

young boy and transmitted video of them to viewers through his webcam. The

Government identified the minor depicted in the transmission as well as a second boy

with whom O’Connor had engaged in sexual activity via Skype. Agents searched

O’Connor’s home and found two computers containing hundreds of thousands of images

and videos of child pornography, including some involving infants and others involving

animals. Chat logs obtained from the computers revealed that O’Connor had discussed

his activities and sexual preferences with another individual, who had apparently viewed

some of O’Connor’s sexual activities over the Internet.

       A grand jury returned an indictment charging O’Connor with: (1) persuading a

minor to take part in sexually explicit conduct for the purpose of producing a visual

                                             2
depiction thereof, in violation of 18 U.S.C. § 2251(a) (Count One); (2) receiving,

distributing, and causing to be received or distributed visual depictions of prepubescent

minors engaging in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(2)

(Count Two); and (3) knowingly possessing images of child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B) (Count Three). O’Connor pleaded guilty to Counts One and

Two and acknowledged that the U.S. Sentencing Guidelines applied to his conduct, that

he faced a fifteen-year mandatory minimum sentence of imprisonment on Count One,

and that the District Court was statutorily permitted to impose a sentence of up to fifty

years’ imprisonment.

       At sentencing, the District Court considered several arguments with respect to the

Guidelines, including the sole argument O’Connor now raises in this appeal: that

application of the Guidelines “result[s] in an outrageously high sentence which does not

reflect the policy goals of sentencing.” App. 76. The District Court rejected this

argument and carefully distinguished United States v. Grober, 624 F.3d 592 (3d Cir.

2010), in which this Court affirmed a below-Guidelines sentence in a case involving

possession of child pornography. The District Court reasoned that, unlike the defendant

in Grober, O’Connor had engaged in sexual conduct with minor victims and was thus

more than a mere downloader of child pornography. The District Court, therefore,

adopted the Guidelines range of 360 to 600 months, see PSR ¶ 16 (applying U.S.S.G.




                                             3
§§ 2G2.1 and 2G2.2 to Count One and Count Two, respectively), which the parties

agreed had been accurately calculated.

       O’Connor spoke on his own behalf at sentencing, stating that he had been abused

as a child and “openly and publicly accept[ed] [his] responsibility for [his] selfish and

hurtful actions that led [him] to cause such pain and anguish to so many people, as well

as break the law in the United States.” App. 147. He further stated: “To deceive, to

cheat, to humiliate, and to destroy life, young and old, beyond repair, that was me. To

promote the infliction of pain on others, and that was me, too. All the attributes that I

detested in the human being I became. I became that monster.” App. 148.

       The District Court described O’Connor’s case as “really an agonizing situation

which requires the court to look at both mitigating and aggravating factors.” App. 160.

The District Court rejected any characterization of O’Connor’s crimes as “run of the mill

possession of child pornography” and noted that O’Connor had possessed “hundreds of

thousands of images and videos of child pornography” that he had downloaded over

approximately six years. App. 161. The District Court emphasized that O’Connor’s

conduct “d[id] not end at merely downloading sexually explicit materials” but involved

sexual abuse of two victims whom he had “groomed.” App. 162-63. The District Court

concluded that O’Connor’s “lengthy pattern of sexual abuse,” “abhorrent behavior,” and

high risk of recidivism “given the firmly entrenched nature of [his] sexual deviance and

the duration of his conduct” weighed “heavily in favor of a [within-Guidelines]

                                              4
sentence,” which would “reflect[] the seriousness of the offense.” App. 164, 170. The

District Court then imposed a sentence of 420 months’ imprisonment, consisting of 240

months on Count One and 180 months on Count Two, to be served consecutively.

       O’Connor appeals.1

                                             II

       O’Connor’s only argument on appeal is that his sentence was substantively

unreasonable. Under the abuse of discretion standard of review, we will affirm a

sentence as substantively reasonable “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the [D]istrict

[C]ourt provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc);

see also United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008) (“An estimation of

the outer bounds of what is ‘reasonable’ under a given set of circumstances may not

always be beyond debate, but the abuse-of-discretion standard by which that estimation

must be judged limits the debate and gives district courts broad latitude in sentencing.”).

       O’Connor relies primarily on this Court’s opinion in Grober to support his

argument that his sentence was substantively unreasonable. 2 In Grober, this Court



       1
          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has
appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review
factual determinations underlying sentencing for clear error and the sentencing decision
itself for abuse of discretion, assessing whether the District Court committed “significant
procedural error” as well as “the substantive reasonableness of the sentence.” United
States v. Wise, 515 F.3d 207, 217-18 (3d Cir. 2008).
                                             5
analyzed § 2G2.2 in the context of an appeal from a below-Guidelines sentence imposed

upon a defendant whose “core conduct was consumption of child pornography” and who

had apparently never “engaged in any improper conduct with a child.” 3 624 F.3d at 598.

We observed that § 2G2.2 “was not developed pursuant to the [Sentencing]

Commission’s institutional role and based on empirical data and national experience, but

instead was developed largely pursuant to congressional directives.” Id. at 608.

Section 2G2.2, however, is not a statute, and so a district court may vary based on a

policy disagreement as to whether a within-Guidelines sentence that results from the

application of § 2G2.2 would meet the sentencing goals set forth in 18 U.S.C. § 3553(a).

Id. at 600, 608-09; see generally United States v. Arrelucea-Zamudio, 581 F.3d 142, 151

(3d Cir. 2009) (explaining that the Guidelines do not prevent district courts from

sentencing “based on the facts and circumstances of each case under the guidance of the

§ 3553(a) factors”). We nevertheless did “not hold that § 2G2.2 will always recommend

an unreasonable sentence,” and stated that “if a district court does not in fact have a

policy disagreement with § 2G2.2, it is not obligated to vary on this basis.” Grober, 624
F.3d at 609.



       2
         O’Connor also asserts that his sentence exceeds his life expectancy, but this fact
does not render his sentence substantively unreasonable. United States v. Ward, 732 F.3d
175, 186 (3d Cir. 2013).
       3
         The district court in sentencing Grober explicitly expressed its reluctance to
“make Grober a surrogate for the monsters who prey on child victims through actual
contact.” Grober, 624 F.3d at 598 (internal quotation marks omitted).
                                              6
       Here, the District Court did not abuse its discretion in declining to vary downward

under Grober. O’Connor perpetrated acts of repeated sexual abuse of two children—acts

far more heinous than those of a “run of the mill” downloader of images and videos such

as the defendant in Grober. App. 161. Thus, it appropriately concluded that a variance

under Grober was not warranted.

       Moreover, the District Court did not abuse its discretion by imposing a within-

Guidelines sentence. The District Court “detailed, step-by-step, its individualized

assessment of the sentence that it believed appropriate,” and its “reasons are also logical

and consistent with the factors set forth in [§] 3553(a)” and “are fully supported by the

record.” Tomko, 562 F.3d at 571-72 (internal quotation marks omitted). The District

Court considered the “abhorrent” nature of O’Connor’s abuse, its long duration, and its

impact on O’Connor’s young victims. App. 161. Based on these facts, the District Court

reasonably concluded that O’Connor’s repeated victimization of children warranted the

sentence it imposed, and we cannot say that no reasonable court would have imposed the

same sentence.

                                             III

       Because O’Connor’s sentence was substantively reasonable, we will affirm.




                                             7